                      Case 1:18-cv-11819-RA Document 60 Filed 03/19/21 Page 1 of 1




JAMES E. JOHNSON                              THE CITY OF NEW YORK                            NICOLETTE PELLEGRINO
Corporation Counsel                                                                            Assistant Corporation Counsel
                                             LAW DEPARTMENT                                            Phone: (212) 356-2338
                                                                                                         Fax: (212) 356-3509
                                                 100 CHURCH STREET                              Email: npellegr@law.nyc.gov
                                                 NEW YORK, NY 10007


                                                                             March 18, 2021

        VIA E.C.F.
        Honorable Ronnie Abrams
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 RE:     Brian Coleman v. City of New York, et al.,
                         18-CV-11819 (RA)

        Your Honor:

                       I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing the City of New York and
        New York City Police Department Sergeant Johanny Beissel (collectively, “Defendants”) in the
        above referenced matter. Defendants write to respectfully inform the Court that the parties have
        reached a settlement agreement in this matter. As such, the Defendants respectfully request that
        the Court adjourn all conferences and deadlines sine die to afford the parties the opportunity to
        finalize the settlement paperwork and submit a Stipulation and Order of Dismissal for the
        Court’s endorsement. Plaintiff consents to this request.

                         Defendants thank the Court for its consideration.

                                                              Respectfully submitted,

                                                              __/s/ Nicolette Pellegrino         .
                                                              Nicolette Pellegrino
                                                              Assistant Corporation Counsel
                                                              Special Federal Litigation Division

        CC:      VIA FIRST CLASS MAIL
                 Mr. Brian Coleman                                 Application granted. By no later than April 19,
                 Plaintiff Pro Se                                  2021, the parties shall update the Court as to the
                 200 E. 131 Street, 6B                             status of settlement.
                 New York, New York 10037
                                                                                                         SO ORDERED.

                                                                                         _______________________
                                                                                               Hon. Ronnie Abrams
                                                                                                    March 19, 2021
